Exhibit 10.1
LEASE AGREEMENT


This Lease Agreement (“Lease”), is entered into as of December 29, 2009 (the
“Effective Date”), by and between Parkway Properties LP, a Delaware limited
partnership (“Landlord”), and Hyperdynamics Corporation (“Tenant”).  In
consideration of the mutual covenants set forth herein, Landlord and Tenant
agree as follows:


1.  Terms and Definitions. The following definitions and terms apply to this
Lease (other words are defined elsewhere in the text of this Lease):


 
(a)
“Tenant’s Current Address”:

 
(b)
“Premises”: Suite 475 on the fourth floor in the Woodbranch Building located at
12012 Wickchester, Houston, Harris County, Texas 77079  (the “Building”)

 
(c)
“Rentable Area of Premises”: 11,648  rentable square feet (“RSF”)

 
(d)
“Rentable Area of Building”: 109.224 RSF

 
(e)
“Pro-rata Share”:  Tenant’s pro-rata share is 10.664%, which is determined by
dividing the Rentable Area of Premises by the Rentable Area of Building.

 
(f)
“Term”: a period of Sixty (60) months beginning on the Commencement Date and
expiring at 6 o’clock PM Eastern time on the Expiration Date.

 
(g)
“Commencement Date”: Subject to and upon the terms and conditions set forth
herein, the Commencement Date of this Lease shall be the later of (i) February
1, 2010, (ii) the date Tenant takes possession of all or any portion of the
Premises, or (iii) Substantial Completion (defined in the Work Letter Agreement
attached hereto and incorporated herein as Exhibit D).

 
(h)
“Expiration Date”: 6 o’clock PM local time on the last day of the full sixtieth
(60th) month of the Term.

 
(i)
“Base Rent”: amount of monthly installments payable by Tenant according to the
provisions hereof:



Month 1 – 9:  $0.00 per Rentable Square foot payable in monthly installments of
$0.00
Month 10 - 12:   $18.00 per Rentable Square foot payable in monthly installments
of $17,472.00
Month 13 – 24:  $18.50 per Rentable Square foot payable in monthly installments
of $17,957.33
Month 25 – 36:  $20.00 per Rentable Square foot payable in monthly installments
of $19,413.33
Month 37 – 48:  $22.00 per Rentable Square foot payable in monthly installments
of $21,354.67
Month 49 – 60:  $25.00 per Rentable Square foot payable in monthly installments
of $24,266.67


 
(j)
“Base Year”: Calendar year 2010.

 
(k)
“Improvement Allowance”: none provided.

 
(l)
“Security Deposit”: Tenant shall deliver to Landlord a security deposit equal to
$50,000 at time of lease execution.   Landlord will refund $35,000 of the
security deposit to Tenant at the end of the 25th month of payment as long as
Tenant has not been in default and has had no interruptions in payment of rent
under the terms of this Lease.  The remaining $15,000 will remain on account
with Landlord throughout the term of the Lease.

 
(m)
“Guarantor”:   N/A.

 
(n)
“Parking Spaces”: Up to forty-one (41) spaces in the attached parking garage at
the following charges: twenty (20) Unreserved upper level parking spaces -
$.00/space/month fourteen (14) lower level Unreserved parking spaces
$.00/space/month, and Seven (7) Reserved parking spaces at $40.00/space/month
plus sales tax.

 
(o)
“Tenant’s Authorized Broker” is:  N/A

 
(p)
“Landlord’s Authorized Broker” is: Parkway Realty Services, LLC, which is an
affiliate of Landlord.

 
(q)
“Laws” shall mean any and all laws, ordinances, rules, regulations and codes of
any governmental or quasi-governmental entity applicable to the subject matter
hereof, including, without limitation, all Laws relating to disabilities,
health, safety or the environment.

 
(r)
“Project”: shall include the Building, land, any parking facilities, plaza and
common areas, and related equipment, fixtures and improvements.



2. Premises.  Subject to and in accordance with the provisions hereof, Landlord
leases to Tenant and Tenant leases from Landlord the Premises as designated on
Exhibit A. The Rentable Area of the Premises and Building for all purposes shall
be as set forth in Section 1(c) and 1(d), respectively.  The Rentable Area of
the Premises includes a pro rata portion of all Building common areas.  Tenant
agrees that, except as expressly stated herein, no representations or warranties
relating to the condition of the Premises and no promises to alter, repair or
improve the Premises have been made by Landlord.  Except as otherwise expressly
provided in this Lease or any Work Letter Agreement executed by Landlord and
Tenant, Tenant agrees to accept the Premises in its current “AS IS, WHERE IS”
condition and acknowledges that LANDLORD MAKES NO WARRANTIES, EXPRESSED OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY,
HABITIBILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE, IN CONNECTION WITH THE
PREMISES OR THE INITIAL IMPROVEMENTS. Upon Tenant's taking possession for the
purposes of conducting business, the Premises, including all Initial
Improvements shall be deemed accepted by Tenant.


 
1

--------------------------------------------------------------------------------

 


3.  Authorized Use.  Tenant shall use the Premises solely for general business
office purposes, consistent with the uses of office buildings, and for no other
purpose.


4.  Term.  This Lease shall constitute a legally binding and enforceable
agreement between Landlord and Tenant as of the Effective Date.  Landlord and
Tenant shall confirm the Commencement Date and Expiration Date in writing within
thirty (30) days after the actual Commencement Date pursuant to the form
acknowledgement attached as Exhibit F.


5.  Rental Payment.  Commencing on the Commencement Date, Tenant agrees to pay
Rent (defined below) in monthly installments on the first day of each calendar
month during the Term, in lawful money of the United States of America to the
following address or to such other address as Landlord may designate from time
to time in writing:  Parkway Properties LP, Woodbranch Building, P.O. Box
676453, Dallas, TX 75267-6453.  Tenant agrees to timely pay all Base Rent and
Additional Rent and all other sums of money which become due and payable by
Tenant to Landlord hereunder (collectively “Rent”), without abatement, demand,
offset, deduction or counterclaim.  If Tenant fails to pay part or all of the
Rent within five (5) days after it is due, Tenant shall also pay (i) interest at
the Default Rate (defined below) on the unpaid Rent, plus (ii) a late charge
equal to five percent (5%) of the unpaid Rent or the maximum then allowed by
law, whichever is less.  If the Term does not begin on the first day or end on
the last day of a calendar month, the installment of Rent for that partial month
shall be prorated.


6.  Rent.  Tenant shall pay to Landlord as the base rent for the Premises (the
“Base Rent”) the amount set forth in Section 1, subject to adjustment as
hereinafter provided. Nothing contained herein shall be construed at any time so
as to reduce the Base Rent payable hereunder below the amount set forth above.


Base Rent shall be adjusted in accordance with the following provisions (any
such adjustment hereinafter the “Base Rent Adjustment”).  Base Rent includes a
component attributable to Operating Expenses (defined below) per square foot of
Rentable Area in the Premises for the Base Year as specified in Section 1(“Base
Operating Expenses”).  Prior to January 1 of each year in the Term, Landlord
shall provide Tenant with an estimate of Operating Expenses for the next
calendar year in the Term (each, an “Operating Period”).  If Operating Expenses
per square foot of Rentable Area during any Operating Period, as estimated by
Landlord, exceed Base Operating Expenses, Tenant shall pay Base Rent for such
Operating Period equal to the Base Rent set forth above adjusted upward by an
amount equal to the product of (i) the difference between Operating Expenses for
such Operating Period and the Base Operating Expenses, multiplied by (ii) the
Pro-rata Share.


Landlord shall, within one hundred twenty (120) days after the end of each
Operating Period, furnish Tenant with a statement of the Operating Expenses
during such year and a computation of the Base Rent Adjustment (“Expense
Statement”). Failure of Landlord to provide such statement within said time
period shall not be a waiver of Landlord's right to collect any Base Rent
Adjustment.  If such statement shows that the actual amount Tenant owes is more
than the estimated Base Rent Adjustment paid by Tenant, Tenant shall pay the
difference within thirty (30) days after delivery of the Expense Statement.  If
the Expense Statement shows that Tenant paid more than the actual amount owed,
Tenant shall receive a credit therefor.  The credit shall be applied to future
monthly payments attributable to Base Rent Adjustment, or if this Lease has
expired, such amount shall be refunded to Tenant.


 
2

--------------------------------------------------------------------------------

 


7.  Operating Expenses.


(a)                     Definitions.                                 "Operating
Expenses," as used herein, shall mean all expenses, costs and disbursements of
every kind and nature relating to or incurred or paid during any Operating
Period in connection with the ownership, operation, repair and maintenance of
the Building, garage, land, plaza or greenspace, if any, equipment, fixtures and
facilities used in connection therewith (collectively, the “Project”) including,
but not limited to, wages and salaries of all employees directly engaged in the
operation, maintenance or security of the Project, including taxes, insurance
and benefits relating thereto; the cost of all labor, supplies, equipment,
materials and tools used in the operation and maintenance of the Project;
management fees; the cost of all legal and accounting expenses incurred in
connection with the ownership and operation of the Project; the cost of all
utilities for the Project, including, but not limited to, the cost of water,
sewer, waste disposal, gas, electricity and power for heating, lighting, air
conditioning and ventilating; the cost of all maintenance and service agreements
for the Project, including but not limited to, security service, window
cleaning, elevator maintenance and janitorial service; the cost of all insurance
relating to the Project, including, but not limited to, the cost of fire and
extended coverage, rental loss or abatement and casualty and liability insurance
applicable to the Project and Landlord's personal property used in connection
therewith, plus the cost of all deductible payments made by Landlord in
connection therewith; Taxes (defined below); the cost of all license and permit
fees; the cost of repairs, refurbishing, restoration and general maintenance; a
reasonable amortization charge on account of any capital expenditure incurred in
an effort (i) to comply with any governmental rule, regulation, law or
otherwise, or (ii) to reduce in the Operating Expenses of the Project; and, all
other items constituting operating and maintenance costs in connection with the
Project according to generally accepted accounting principles. Except as
specifically provided in the immediately preceding sentence, Operating Expenses
shall not include the following: (i) depreciation, (ii) leasing commissions,
(iii) repairs and restorations paid for by the proceeds of any insurance policy,
(iv) construction of improvements of a capital nature, (v) income and franchise
taxes other than that portion, if any, of income and franchise taxes which may
hereafter be assessed and paid in lieu of or as a substitute in whole or in part
for Taxes, or (vi) costs of utilities directly charged to and reimbursed by
Tenant or other tenants.  If less than ninety-five percent (95%) of the Rentable
Area of the Building is actually occupied during any Operating Period, Operating
Expenses shall be the amount that such Operating Expenses would have been for
such Operating Period had ninety-five (95%) of the Rentable Area of the Building
been occupied during all such Operating Period, as determined by Landlord.
Tenant, at its cost, shall have the right to inspect, in Landlord's offices,
during Landlord's usual business hours, within the sixty (60) day period
following delivery of the Expense Statement, Landlord's records of the Operating
Expenses referred to in such statement. If within such sixty (60) day period
neither party hereto delivers to the other party a notice referring in
reasonable detail to one or more errors in such statement, it shall be deemed
conclusively that the information set forth in the Expense Statement is correct.


"Taxes" means all ad valorem taxes, personal property taxes, and all other
taxes, assessments, and all other similar charges, if any, which are levied,
assessed, or imposed upon or become due and payable in connection with, or a
lien upon, the land, the Building or facilities used in connection therewith,
and all taxes of whatsoever nature that are imposed in substitution for or in
lieu of any of the taxes, assessments, or other charges included in this
definition of Taxes; but excluding, however, taxes and assessments attributable
to the personal property of tenants and paid by such tenants as a separate
charge.  If a rental tax, gross receipts tax or sales tax on rent is imposed on
Landlord by any Governmental Authority (defined below) Tenant shall, as
additional rent, reimburse Landlord, at the same time as each monthly payment of
Rent is due, an amount equal to all such taxes Landlord is required to pay by
reason of the Rent paid hereunder.


(b)           Base Rent Adjustment.  Landlord shall, within one hundred twenty
(120) days after the end of each Operating Period, furnish Tenant with a
statement of the Operating Expenses during such year and a computation of the
Base Rent Adjustment (“Expense Statement”). Failure of Landlord to provide such
statement within such time period shall not be a waiver of Landlord's right to
collect any Base Rent Adjustment.  If such statement shows that the actual
amount Tenant owes is more than the estimated Base Rent Adjustment paid by
Tenant, Tenant shall pay the difference within fifteen (15) days after Tenant's
receipt of the Expense Statement.  If the Expense Statement shows that Tenant
paid more than the actual amount owed, Tenant shall receive a credit therefor. 
The credit shall be applied to future monthly payments attributable to the Base
Rent Adjustment, or if this Service Agreement has expired, such amount shall be
refunded to Tenant.  Unless adjusted as a result of an audit by Tenant conducted
pursuant to the express terms of this Service Agreement, the Operating Expenses
and Base Rent Adjustment set forth in the Expense Statement shall be binding
upon Tenant.  Provided, however, that in the event that the Term of this Service
Agreement expires, or is terminated pursuant to the terms of this Service
Agreement, on a date other than December 31, then, at the option of Landlord,
Landlord may, either prior to the date on which the Term expires, or within
thirty (30) days thereafter, elect to provide Tenant with a revised estimate of
the Operating Expenses for the Operating Period in which such expiration or
termination date occurs and the Base Rent Adjustment that will be due from
Tenant for such Operating Period, which estimated Base Rent Adjustment shall be
prorated to reflect the portion of such Operating Period that is contained
within the Term of the Service Agreement (the “Final Estimated Base Rent
Adjustment”).  In the event that Landlord elects to deliver such Final Estimated
Base Rent Adjustment to Tenant, then (i) Tenant shall pay the prorated Base Rent
Adjustment reflected in the Final Estimated Base Rent Adjustment within fifteen
(15) days after Tenant’s receipt of such estimate; (ii) the estimated amount of
the Base Rent Adjustment for the final Operating Period shall be binding upon
Landlord and Tenant; and (iii) Landlord shall not thereafter seek from Tenant
any additional Base Rent Adjustment if the actual Operating Expenses for such
Operating Period are greater than those reflected in the Final Estimated Base
Rent Adjustment, nor shall Landlord have any obligation to refund to Tenant any
excess funds paid by Tenant to Landlord should the actual Operating Expenses for
such Operating Period be less than those reflected in the Final Estimated Base
Rent Adjustment.  In the event that Landlord elects not to provide Tenant with a
Final Estimated Base Rent Adjustment, then it shall be presumed that Landlord
will provide Tenant with an Expense Statement within one hundred twenty (120)
days after the end of the final Operating Period contained in the Term, as
provided above, and the Base Rent Adjustment shown in such Expense Statement
shall be due from Tenant to Landlord within fifteen (15) days after Tenant’s
receipt of such statement.


 
3

--------------------------------------------------------------------------------

 


(c)           Tenant's Audit.  Tenant shall have the right to have Landlord's
books and records pertaining to Operating Expenses for each Operating Period
reviewed, copied (provided Landlord is reimbursed for the cost of such copies)
and audited (“Tenant's Audit”), provided that: (a) such right shall not be
exercised more than once during any calendar year; (b) if Tenant elects to
conduct Tenant's Audit, Tenant shall provide Landlord with written notice
thereof (“Tenant's Audit Notice”) no later than thirty (30) days following
Tenant's receipt of the Expense Statement for the year to which Tenant's Audit
will apply; (c) Tenant shall have no right to conduct Tenant's Audit if an
uncured Default by Tenant exists either at the time of Landlord's receipt of
Tenant's Audit Notice or at any time during Tenant's Audit; (d) no subtenant
shall have any right to conduct an audit and no assignee shall conduct an audit
for any period during which such assignee was not in possession of the Premises;
(e) conducting Tenant's Audit shall not relieve Tenant from the obligation to
timely pay Base Rent or the Base Rent Adjustment, pending the outcome of such
audit; (f) Tenant's right to conduct such audit for any calendar year shall
expire thirty (30) days following Tenant's receipt of the Expense Statement for
such year, and if Landlord has not received Tenant's Audit Notice within such
thirty (30) day period, Tenant shall have waived its right to conduct Tenant's
Audit for such calendar year; provided, however, that with respect to any audit
of Operating Expenses for the Base Year, Tenant’s right to conduct an audit for
such year shall expire the earlier of sixty (60) days following Tenant’s receipt
of the Expense Statement for the Base Year or sixty (60) days following Tenant’s
receipt of the first Expense Statement forwarded by Landlord to Tenant for any
Operating Period during the Term; (g) Tenant's Audit shall be conducted by a
Certified Public Accountant whose compensation is not contingent upon the
results of Tenant's Audit or the amount of any refund received by Tenant, and
who is not employed by or otherwise affiliated with Tenant, except to the extent
that such accountant has been engaged by Tenant to conduct Tenant's Audit; (h)
Tenant's Audit shall be conducted at Landlord's office where the records of the
year in question are maintained by Landlord, during Landlord's normal business
hours; (i) Tenant's Audit shall be completed within thirty (30) days after the
date of Tenant's Audit Notice, and a complete copy of the results thereof shall
be delivered to Landlord within sixty (60) days after the date of Tenant's Audit
Notice; and (j) Tenant's Audit shall be conducted at Tenant's sole cost and
expense.  If Tenant's Audit is completed and submitted to Landlord in accordance
with the requirements of this Section and such audit demonstrates to Landlord's
reasonable satisfaction that Landlord has overstated the Operating Expenses for
the year audited by more than five percent (5%), Landlord shall reimburse Tenant
for any overpayment of Tenant's Pro-Rata Share of such increase in Operating
Expenses, as well as Tenant's actual, reasonable cost incurred in conducting
Tenant's Audit (not to exceed $2,500.00), within thirty (30) days after
Landlord's receipt of documentation reasonably acceptable to Landlord reflecting
the amount of such overpayment and the cost of Tenant's Audit.


(d)           Confidentiality.  Tenant hereby agrees to keep the results of
Tenant's Audit confidential and to require the auditor conducting Tenant's
Audit, including its employees and each of their respective attorneys and
advisors, to keep the results of Tenant's Audit in strictest confidence.  In
particular, but without limitation, Tenant agrees that: (a) Tenant shall not
disclose the results of Tenant's Audit to any past, current or prospective
tenant of the Building; and (b) Tenant shall require that its auditors,
attorneys and anyone associated with such parties shall not disclose the results
of Tenant's Audit to any past, current or prospective tenant of the Building;
provided, however, that Landlord hereby agrees that nothing in items (a) or (b)
of this subparagraph shall preclude Tenant from disclosing the results of
Tenant's Audit in any judicial or quasi-judicial proceeding, or pursuant to
court order or discovery request, or to any current or prospective assignee or
subtenant of Tenant, or to any agent, representative or employee of Landlord who
or which request the same.  If required by Landlord, Tenant shall execute
Landlord's then-current confidentiality agreement reflecting the terms of this
Section as a condition precedent to Tenant's right to conduct Tenant's Audit.


8.  Security Deposit.  Upon execution of this Lease, Tenant shall deposit the
amount indicated in Section 1 (“Security Deposit”) with Landlord to secure
Tenant's performance of this Agreement.  If Tenant defaults hereunder then
Landlord may, without prejudice to Landlord's other remedies, present the
Security Deposit for immediate payment and apply part or all of the Security
Deposit to cure Tenant's default. If Landlord so uses part or all of the
Security Deposit, then Tenant shall within ten (10) days after written demand,
provide Landlord with a replacement Security Deposit in an amount sufficient to
restore the Security Deposit to its original amount.  Any part of the Security
Deposit not used by the Landlord as permitted by this Agreement shall be
returned to Tenant after the Termination Date. If Landlord sells the Building
then the Landlord and Tenant shall transfer the Security Deposit to the new
owner and shall be relieved of any liability for the Security Deposit upon
written confirmation of receipt thereof by the new owner.  Tenant shall not be
entitled to any interest on the Security Deposit, and Landlord may commingle any
proceeds of the same with other monies of Landlord.


9.  Initial Improvements.  Landlord shall provide an Improvement Allowance in
the amount indicated in Section 1 .  The construction of any initial
improvements to the Premises (“Initial Improvements”) shall be undertaken in
accordance with the terms and conditions of this Lease and if applicable, the
terms set forth in the Work Letter Agreement attached hereto as Exhibit D and
incorporated herein.  Other than the Improvement Allowance, Tenant shall be
responsible for the entire cost of the Initial Improvements.  In no event shall
Landlord be obligated to expend more than the Improvement Allowance.


10.  Maintenance and Repair.  Landlord shall only be required to make such
improvements, repairs or replacements as may be necessary for normal maintenance
of the exterior and the structural portions of the Building and common
areas.  Except to the extent that Landlord is obligated to restore and repair
the Premises pursuant to Section 22, Tenant, at its sole cost, shall maintain
and repair the Premises and otherwise keep the Premises in good order and
repair.  Any repair or maintenance by Tenant shall be undertaken in accordance
with the provisions and requirements of Section 16.  In addition, Tenant shall
pay Landlord ten percent (10%) of the cost and expenses of any extraordinary
maintenance or repairs whether undertaken by Landlord or Tenant as a
construction oversight fee and for administrative cost recovery.  This fee shall
not apply to the Initial Improvements.  Landlord is not responsible for
replacing and/or repairing Tenant's fixtures or above standard improvements,
including but not limited to, supplemental heating, ventillating and cooling,
hot water heaters, insta-hots, garbage disposals, dishwashers, stoves,
micro-waves, refrigerators, ice machines, coffee machines, washing machines,
dryers or other appliances.  Landlord is not responsible for replacing and/or
repairing above building standard fixtures including but not limited to plumbing
and/or electric such as sinks, sink fixtures, sink drain lines, appliance drain
lines, water source plumbing, GFIs, dedicated outlets or items to those
effect.  Tenant shall accept the Premises including any existing appliances and
above building standard fixtures, including plumbing and electric, in an "AS IS
WHERE IS" condition.


 
4

--------------------------------------------------------------------------------

 


11. Services.  Landlord shall furnish Tenant during Tenant’s occupancy of the
Premises the following services: (i) Cleaning and Janitorial Services (defined
in Exhibit B), (ii) hot and cold domestic water at those points of supply
provided for general use of other tenants in the Building, (iii) electricity for
normal office uses subject to Section 12, (iv) elevator service at the times and
frequency reasonably required for normal business use of the Premises, (v) lamp
and ballast replacement for standard 2’x2’ and 2’x4’ fluorescent light fixtures,
(vi) heating, ventilating and air conditioning service between 7:00 o'clock a.m.
and 6:00 o'clock p.m. on Monday through Friday and between 8:00 o'clock a.m. and
12:00 o'clock p.m. on Saturday (“Building Standard Hours”), except on New Year's
Day, Memorial Day, July 4, Labor Day, Thanksgiving Day, Christmas Day and other
holidays observed by a majority of the tenants (“Holidays”).  If any Holiday
falls on a weekend, the Building may observe the Holiday on the preceding Friday
or the succeeding Monday.  Tenant may periodically request, and Landlord shall
furnish heating, ventilating and air conditioning service on days and at times
other than those referred to in clause (vi) above provided Tenant requests such
service in writing a reasonable time in advance and agrees to reimburse Landlord
for this service at the then existing rate being charged in the Building.
Landlord shall not be liable for any damages directly or indirectly resulting
from, nor shall any Rent be abated by reason of, the installation, use or
interruption of use of any equipment in connection with furnishing any of the
foregoing services, or failure to furnish or delay in furnishing any such
service when such failure or delay is caused by accident or any occurrence or
condition beyond the reasonable control of Landlord. The failure to furnish any
such services shall not be construed as an eviction of Tenant or relieve Tenant
from the duty of performing any of its obligations under this Lease unless such
failure substantially handicaps or  impedes the normal use of the Premises by
Tenant and unless within a reasonable time after delivery to Landlord by Tenant
of a written notice setting forth a description of the services not so
furnished, Landlord fails to commence curing any such failure or thereafter
fails to continue the curing thereof with appropriate diligence under the
circumstances until cured.


12.  Electrical Usage.  Landlord shall supply sufficient electrical capacity to
a panel box located in the core of each floor for lighting and for Tenant’s
office equipment to the extent that the total demand load at 100% capacity of
said lighting and equipment does not exceed six (6) watts per RSF in the
Premises (“Electrical Design Load”).  If Tenant utilizes any portion of the
Premises on a regular basis beyond Building Standard Hours or in any manner in
excess of the Electrical Design Load, Landlord shall have the right to
separately meter such space and charge Tenant for all excess usage.  If separate
metering is not practical, Landlord may reasonably estimate such excess usage
and charge Tenant a reasonable hourly rate.  Tenant shall pay to Landlord the
cost of all electricity consumed in excess of six (6) watts per RSF in the
Premises for the number of hours in the Building Standard Hours for the relevant
period, plus any actual accounting expenses incurred by Landlord in connection
with the metering or calculation thereof.  Tenant shall pay the cost of
installing, maintaining, repairing and replacing all such meters.


13.  Communication Lines.  Subject to Building design limits and its existing,
or then existing, capacity, Tenant may install, maintain, replace, remove or use
communications or computer wires and cables which service the Premises
(“Lines”), provided: (a) Tenant shall obtain Landlord’s prior written consent,
and shall use contractors approved in writing by Landlord, (b) all such Lines
shall be plenum rated and neatly bundled, labeled and attached to beams and not
to suspended ceiling grids, (c) any such installation, maintenance, replacement,
removal or use shall comply with all Laws applicable thereto, and shall not
interfere with any then existing Lines at the Building, and (d) Tenant shall pay
all costs in connection therewith.  Landlord reserves the right to require
Tenant to remove any Lines located in or serving the Premises which violate this
Lease or represent a dangerous or potentially dangerous condition, within three
(3) business days after written notice.  Tenant shall remove all Lines installed
by or on behalf of Tenant upon termination or expiration of this Lease, unless
Landlord expressly permits such Lines to remain.  Any Lines that Landlord
expressly permits to remain at the expiration or termination of this Lease shall
become the property of Landlord without payment of any type.  Under no
circumstances shall any Line problems be deemed an actual or constructive
eviction of Tenant, render Landlord liable to Tenant for abatement of Rent, or
relieve Tenant from performance of Tenant’s obligations under this Lease.


14.  Prohibited Use.  Tenant shall not do or permit anything to be done within
the Project nor bring, keep or permit anything to be brought or kept therein,
which is prohibited by any Laws now in force or hereafter enacted or
promulgated, or which is prohibited by any insurance policy or which may
increase the existing rate or otherwise affect any insurance which Landlord
carries on the Project. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way obstruct or interfere with the rights
of other tenants, or injure or annoy them or use or allow the Premises to be
used for any unlawful or objectionable purpose. Tenant shall not commit or
suffer to be committed any waste to, in or about the Premises or Project.


 
5

--------------------------------------------------------------------------------

 


15. Legal Requirements; Project Rules.  Tenant shall comply in all material
respects with, and shall indemnify, defend (with counsel reasonably acceptable
to Landlord) and hold Landlord and its directors, officers, partners, members,
shareholders, employees and agents harmless from any and all obligations,
claims, administrative proceedings, judgments, damages, fines, penalties, costs,
and liabilities, including reasonable attorneys’ fees, (collectively, “Costs”)
incurred in enforcing this Lease, performance on Tenant’s behalf, or collecting
any sums due hereunder, or for the failure by Tenant, its employees, Outside
Contractors (defined below) or agents to comply with all Laws relating to the
use, condition or occupancy of the Premises now or hereafter enacted other than
as a result of the condition of the Premises on the Commencement Date.  Tenant
shall cause its employees, Outside Contractors and agents to comply with, and
shall use its reasonable efforts to cause its customers, visitors and invitees
to comply in all material respects with all Laws applicable to Project.  Tenant
shall not cause or permit the use, generation, storage, release or disposal in
or about the Premises or the Project of any substances, materials or wastes
subject to regulation under any Laws from time to time in effect concerning
flammable, explosive, hazardous, petroleum, toxic or radioactive materials,
unless such materials are generally used for general office purposes and in
compliance with Applicable Law or Tenant shall have received Landlord’s prior
written consent, which consent Landlord may withhold or revoke at any time in
its sole discretion.  Tenant shall comply with and cause its employees, Outside
Contractors and agents to comply with, and shall use its reasonable efforts to
cause its customers, visitors and invitees to comply with the rules and
regulations of the Project adopted by Landlord from time to time for the safety,
care and cleanliness of the Premises and the Project (“Project Rules”).  In the
event of any conflict between this Lease and the Project Rules, the provisions
of this Lease shall control.  Landlord shall not have any liability to Tenant
for any failure of any other tenants to comply with the Project Rules.  The
current Project Rules are attached hereto as Exhibit C.


16. Alterations, Additions and Improvements.  Tenant shall not permit, make or
allow to be made any construction, alterations, physical additions or
improvements in or to the Premises or placement of any signs in the Premises
which are visible from outside the Premises (collectively, “Tenant Work”),
without first obtaining the prior written consent of Landlord which may be
withheld in Landlord’s sole discretion. Notwithstanding the foregoing, Landlord
will not unreasonably withhold its consent to Tenant Work that: (i) does not
adversely affect the Building structural, mechanical, electrical, plumbing,
heating, ventilating, air conditioning, life safety or other base Building
improvements or systems, (ii) is not visible from the exterior of the Premises
or the Building, (iii) does not affect the exterior of the Building or any
public areas of the Project, (iv) does not violate any provision of this Lease,
(v) does not violate any Laws, and (vi) will not interfere with the use and
occupancy of any other portion of the Project by any other tenant or occupant of
the Project.  Tenant’s plans and specifications and all contractors,
subcontractors, vendors, architects and engineers (collectively, “Outside
Contractors”) shall be subject to Landlord’s prior written approval.  If
requested by Landlord, Tenant shall execute a Work Letter Agreement for any such
Tenant Work substantially in the form attached hereto as Exhibit D.  Tenant
shall pay Landlord ten percent (10%) of the cost and expenses of any Tenant Work
whether undertaken by Landlord or Tenant as a construction oversight fee and for
administrative cost recovery, provided, however, that such fee shall not apply
to construction of any Initial Improvements.  Landlord may hire outside
consultants to review such documents and information furnished to Landlord, and
Tenant shall reimburse Landlord for the reasonable and actual cost thereof,
including reasonable attorneys’ fees, upon demand.  Neither review nor approval
by Landlord of any plans or specifications shall constitute a representation or
warranty by Landlord that such documents either (i) are complete or suitable for
their intended purpose, or (ii) comply with Applicable Laws, it being expressly
agreed by Tenant that Landlord assumes no responsibility or liability whatsoever
to Tenant or any other person or entity for such completeness, suitability or
compliance.  Tenant shall furnish any documents and information reasonably
requested by Landlord, including “as-built” drawings (both in paper and in
electronic format acceptable to Landlord) after completion of such Tenant
Work.  Landlord may impose such conditions on Tenant Work as are reasonably
appropriate, including without limitation, compliance with any construction
rules adopted by Landlord from time to time, requiring Tenant to furnish
Landlord with security for the payment of all costs to be incurred in connection
with such Tenant Work, insurance covering Landlord against liabilities which may
arise out of such work, plans and specifications, and permits for such Tenant
Work.  Any and all Tenant Work shall become the property of Landlord upon
completion and shall be surrendered to Landlord upon the termination or
expiration of this Lease for any reason, unless Landlord shall require removal
or restoration by Tenant. Tenant shall not allow any liens to be filed against
the Premises or the Project in connection with any Tenant Work.  If any liens
are filed, Tenant shall cause the same to be released within ten (10) business
days after filing by bonding or other method acceptable to Landlord.  All
Outside Contractors shall maintain insurance in amounts and types required by,
and in material compliance with, Section 20.  ACORD 25 (or its equivalent)
certificates of insurance evidencing such coverage shall be provided to Landlord
prior to commencement of any Tenant Work.  All Outside Contractors shall perform
all work in a good and workmanlike manner, in compliance with all Laws and all
applicable Project Rules and Building construction rules. No Tenant Work shall
be unreasonably disruptive to other tenants.  Prior to final completion of any
Tenant Work, Landlord shall prepare and submit to Tenant a punch list of items
to be completed, and Tenant shall diligently complete all such punch list items.


17. Tenant’s Equipment.  Except for personal computers, facsimile machines,
copiers and other similar office equipment, Tenant shall not install within the
Premises any fixtures, equipment or other improvements until the plans and
location thereof have been approved by Landlord.  The location, weight and
supporting devices for any libraries, central filing areas, safes and other
heavy equipment shall in all cases be approved by Landlord prior to initial
installation or any relocation.  Landlord may prohibit any article, equipment or
any other item that may exceed the load capacity of the Building from being
brought into the Building.


 
6

--------------------------------------------------------------------------------

 


18. Taxes on Tenant’s Property.  Tenant shall pay all ad valorem and similar
taxes or assessments levied upon all equipment, fixtures, furniture and other
property placed by Tenant in the Premises and all license and other fees or
taxes imposed on Tenant’s business.  If any improvements installed or placed in
the Project by, or at the expense of, Tenant result in Landlord being required
to pay higher Taxes with respect to the Project than would have been payable
otherwise, Tenant shall pay to Landlord, within thirty (30) days after demand,
the amount by which such excess Taxes are reasonably attributable to Tenant.


19. Access.  Landlord shall have the right to enter the Premises at all
reasonable times in order to inspect the condition, show the Premises, determine
if Tenant is performing its obligations hereunder, perform the services or make
the repairs that Landlord is obligated or elects to perform hereunder, make
repairs to adjoining space, cure any Defaults of Tenant hereunder that Landlord
elects to cure, and remove from the Premises (should Tenant fail to remove such
violative property within 2 Business Days after notice to do same) any
improvements or property placed therein in violation of this Lease.  Except in
the case of an emergency or to perform routine services hereunder, Landlord
shall use reasonable efforts to provide Tenant prior notice of such access.


20. Tenant’s Insurance.  At all times after the execution of this Lease, Tenant
will carry and maintain, at its expense with insurance companies reasonably
acceptable to Landlord: (i) a commercial general liability insurance policy,
including insurance against assumed or contractual liability under this Lease,
for liability arising out of the ownership, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto, to afford protection with respect to
bodily injury, death or property damage (including loss of use) of not less than
One Million Dollars ($1,000,000) each occurrence/Two Million Dollars
($2,000,000) aggregate; (ii) an all-risks property and casualty insurance
(special form building and personal property coverage) policy, including theft
coverage, written at replacement cost value with replacement cost endorsements,
covering all of the Tenant’s property; (iii) a worker’s compensation insurance
policy with applicable statutory limits, (iv) automobile liability with single
limit coverage of at least $1,000,000 for all owned, leased/hired or non-owned
vehicles, and (v) an excess liability policy “following form” of not less than
Three Million Dollars ($3,000,000), including a “drop down” feature in case the
limits of the primary policy are exhausted.  Landlord may also require all
Outside Contractors to provide in addition to the insurance coverages referenced
above such other insurance in amounts and types and with such companies as may
be reasonably requested by Landlord, including, without limitation,
constructions all risk/builder’s risks (including loss of revenue), professional
errors and omissions liability and equipment and tools.  Each liability policy
shall include an "Additional Insured Endorsement" in favor of Parkway
Properties, Inc., its subsidiaries and affiliated companies, as well as the
employees, officers, directors and agents of such companies and any other
designees of Landlord and shall be primary.  An ACORD 25 certificate of such
insurance in a form reasonably satisfactory to Landlord, or certified copies of
the policies, shall be furnished to Landlord on or before the earlier of the
Commencement Date or ten (10) days after execution of the Lease, reflecting the
limits and endorsements required herein, and renewal ACORD 25 certificates or
certified copies of renewal policies shall be delivered to Landlord at least
thirty (30) days prior to the expiration date of any policy.  Each policy shall
require notice of non-renewal to Landlord and shall further provide that it may
not be altered or canceled without thirty (30) days prior notice to
Landlord.  Landlord agrees to cooperate with Tenant to the extent reasonably
requested by Tenant to enable Tenant to obtain such insurance.  Landlord shall
have the right to require increased limits if, in Landlord’s reasonable
judgment, such increase is necessary.  All policies required to be maintained
hereunder shall include a waiver of subrogation in favor of Landlord.


21. Landlord’s Insurance.  Landlord shall maintain, during the term of this
Lease, (i) a commercial general liability insurance policy of not less than One
Million Dollars ($1,000,000) each occurrence/Two Million Dollars ($2,000,000)
aggregate, and (ii) an all-risk property and casualty insurance policy,
including theft coverage, written at full replacement cost value and with
replacement cost endorsement, covering the Project, including the Building and
the Initial Improvements, and all personal property, fixtures and improvements
therein belonging to Landlord, and (iii) an excess liability policy “following
form” of not less than Four Million Dollars ($4,000,000), including a “drop
down” feature in case the limits of the primary policy are exhausted.  Landlord
shall not be obligated to insure any property of Tenant.


22. Casualty.  If the Premises or the Building is damaged or destroyed, in whole
or in part, by fire or other casualty at any time during the Term and if, after
such damage or destruction, Tenant is not able to use the portion of the
Premises not damaged or destroyed to substantially the same extent and for
substantially the same purpose as Tenant used the Premises prior thereto, and
within forty-five (45) days after delivery to Landlord by Tenant of a written
notice describing such damage or destruction Landlord advises Tenant that the
Premises cannot be repaired or rebuilt to the condition which existed
immediately prior to such destruction or casualty within one hundred eighty
(180) days following the date of such destruction or casualty, then Landlord or
Tenant may by written notice to the other within thirty (30) days following such
notice terminate this Lease.  Unless such damage or destruction is the result of
the gross negligence or willful misconduct of Tenant or its employees, agents,
Outside Contractors or invitees, the Rent shall be abated for the period and
proportionately to the extent that after such damage or destruction Tenant is
not able to use the portion of the Premises damaged or destroyed to
substantially the same extent and for substantially the same purposes as Tenant
used the Premises prior thereto.  If this Lease is not terminated pursuant to
the foregoing, Landlord shall restore or replace the damaged or destroyed
portions of the Premises or Building, and this Lease shall continue in full
force and effect in accordance with the terms hereof except for the abatement of
Rent referred to above, if applicable, and except that the Term shall be
extended by a length of time equal to the period beginning on the date of such
damage or destruction and ending upon completion of such restoration or
replacement.  Landlord shall restore or replace the damaged or destroyed
portions of the Premises or Building within a reasonable time, subject to Force
Majeure Events and the availability of insurance proceeds.  If either party
elects to terminate this Lease as provided in this Section, this Lease shall
terminate on the date which is thirty (30) days following the date of the notice
of termination.  Landlord shall not be obligated to repair any damage to
Tenant’s inventory, trade fixtures or other personal property.  Any damage
caused by the willful misconduct of Tenant or any of its employees, agents,
Outside Contractors, invitees or guests shall promptly be repaired by Landlord,
at Tenant’s sole cost and expense.  Notwithstanding anything in this Section to
the contrary, Landlord shall have no obligation to repair or restore the
Premises on account of damage resulting from any casualty which occurs during
the last twelve (12) months of the Term.


 
7

--------------------------------------------------------------------------------

 


23. Condemnation.  If more than fifty (50%) of the Premises or if a substantial
portion of the Building is taken by the power of eminent domain, then either
Landlord or Tenant shall have the right to terminate this Lease by written
notice to the other within thirty (30) days after the date of taking; provided,
however, that a condition to the exercise by Tenant of such right to terminate
shall be that the portion of the Premises or Building taken shall be of such
extent and nature as to substantially impair Tenant's use of the Premises or the
balance of the Premises remaining and Landlord is unwilling or unable to provide
reasonable replacement space within the Project. In the event of any taking,
Landlord shall be entitled to any and all compensation and awards with respect
thereto, except for an award, if any, specified by the condemning authority for
any claim made by Tenant for property that Tenant has the right to remove upon
termination of this Lease. Tenant shall have no claim against Landlord for the
value of any unexpired portion of the Term. In the event of a partial taking of
the Premises which does not result in a termination of this Lease, the Rent
shall be equitably reduced as to the square footage so taken.


24. Waiver of Claims.  Notwithstanding anything herein to the contrary, each
party releases and waives all claims, rights of recovery and causes of action
that either such party or any party claiming by, through or under such party by
subrogation or otherwise may now or hereafter have against the other party or
any of the other party's directors, officers, shareholders, partners, members,
employees or agents for any loss or damage that may occur to the Building,
Premises, Initial Improvements or any of the contents of any of the foregoing by
reason of fire, Act of God, the elements, or any other cause, excluding willful
misconduct BUT INCLUDING NEGLIGENCE OF THE PARTIES HERETO OR THEIR DIRECTORS,
OFFICERS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES OR AGENTS. In no event
shall Landlord or its directors, officers, shareholders, partners, members,
employees, or agents be liable in any manner for incidental, consequential or
punitive damages, loss of profits, business interruption, acts of other tenants,
vandalism, loss of trade secrets or other confidential information.  The waivers
in this Section shall survive the expiration or earlier termination of this
Lease.


25. Indemnity. Except for claims, rights of recovery and causes of action waived
in Section 24, Landlord shall indemnify and hold harmless Tenant and its agents,
directors, officers, shareholders, partners, members, employees and invitees,
from all claims, losses, costs, damages, or expenses (including reasonable
attorneys’ fees) in connection with any injury to, including death of, any
person or damage to any property arising, wholly or in part, out of any action,
omission, or neglect of Landlord or its directors, officers, shareholders,
members, partners, employees, agents, invitees, or guests, or any parties
contracting with such party relating to the Project.  If Tenant shall without
fault on its part, be made a party to any action commenced by or against
Landlord, Landlord shall protect and hold Tenant harmless and shall pay all
costs, expenses, including reasonable attorneys’ fees in connection therewith.


Except for claims, rights of recovery and causes of action waived in Section 24,
Tenant shall indemnify and hold harmless Landlord and its agents, directors,
officers, shareholders, partners, members, employees and invitees, from all
claims, losses, costs, damages, or expenses (including reasonable attorneys’
fees) in connection with any injury to, including death of, any person or damage
to any property arising, wholly or in part, out of any action, omission, or
neglect of Tenant or its Outside Contractors, directors, officers, shareholders,
members, partners, employees, agents, invitees, or guests, or any parties
contracting with such party relating to the Project.  If Landlord shall without
fault on its part, be made a party to any action commenced by or against Tenant,
Tenant shall protect and hold Landlord harmless and shall pay all costs,
expenses, including reasonable attorneys’ fees in connection therewith.


Landlord’s and Tenant’s obligations under this Section shall not be limited by
the amount or types of insurance maintained or required to be maintained under
this Lease.  The obligations under this Section shall survive the expiration or
earlier termination of this Lease.


 
8

--------------------------------------------------------------------------------

 


26. Non-Waiver.  No consent or waiver, express or implied, by Landlord to any
breach by Tenant of any of its obligations under this Lease shall be construed
as or constitute a consent or waiver to any other breach by Tenant. Neither the
acceptance by Landlord of any Rent or other payment, whether or not any Default
by Tenant is then known to Landlord, nor any custom or practice followed in
connection with this Lease shall constitute a waiver of any of Tenant's
obligations under this Lease. Failure by Landlord to complain of any act or
omission by Tenant or to declare Tenant in default irrespective of how long such
failure may continue, shall not be deemed to be a waiver by Landlord of any of
its rights hereunder. Time is of the essence with respect to the performance of
every obligation of Tenant in which time of performance is a factor.  No payment
by Tenant or receipt by Landlord of an amount less than the Rent due shall be
deemed to be other than a partial payment of the Rent, nor shall any endorsement
or statement of any check or any letter accompanying any check or payment as
Rent be deemed an accord and satisfaction.  Landlord may accept such check or
payment without prejudice to its right to recover the balance of such Rent or
pursue any other right or remedy.  Except for the execution and delivery of a
written agreement expressly accepting surrender of the Premises, no act taken or
failed to be taken by Landlord shall be deemed an acceptance of surrender of the
Premises.


27. Quiet Possession.  Provided Tenant has performed all its obligations, Tenant
shall peaceably and quietly hold and enjoy the Premises for the Term, subject to
the provisions of this Lease.


28. Notices.  Each notice required or permitted to be given hereunder shall be
in writing and may be personally delivered, sent via nationally recognized
overnight courier or placed in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed in each case
at the address provided.  A notice shall be deemed to be given (a) when
delivered personally, (b) if sent by registered or certified mail or overnight
delivery service, at the time the delivery is indicated on the duly completed
United States Postal Service return receipt, or (c) the time of package pick up
as indicated on the records of or certificates provided by the overnight
delivery service.  Prior to the Commencement Date, the address for notices to
Tenant shall be the address set forth in Section 1; after the Commencement Date,
the address for Tenant shall be the Premises with a copy to:


Robert B. Bearman
PATTON BOGGS LLP
1801 California Street
Suite 4900
Denver, CO 80218
Telephone: +1 303 894 6191
Facsimile: +1 303 894 9239


Any notices to Landlord shall be addressed and given to Landlord at both of the
following addresses:


Parkway Realty Services, LLC
Parkway Properties LP
Attn: Property Manager
Attn:  Asset Manager
12012 Wickchester, Suite 115
12012 Wickchester, Suite 115
Houston, Texas 77079
Houston, Texas 77079



29. Landlord’s Failure to Perform.  If Landlord fails to perform any of its
obligations hereunder, Landlord shall not be in default and Tenant shall not
have any rights or remedies growing out of such failure unless Tenant gives
Landlord written notice setting forth in reasonable detail the nature and extent
of such failure and such failure is not cured within thirty (30) days following
delivery of such notice or such longer period as may otherwise be provided
herein. If such failure cannot reasonably be cured within thirty (30) days, the
length for curing shall be extended as reasonably required if Landlord commences
curing such failure within the thirty (30) day period and continues thereafter
with reasonable diligence and continuity.


30. Tenant’s Failure to Perform.  If Tenant fails to perform any of its
obligations hereunder, in addition to the other rights of Landlord, Landlord
shall have the right, but not the obligation, to perform all or any part of
Tenant’s obligations. Upon receipt of a demand therefor, Tenant shall reimburse
Landlord for the cost of performing such obligations, plus interest thereon at
the Default Rate.


31. Default.  “Default” means the occurrence of any one or more of the
following: (i) failure of Tenant to pay when due any Rent or other amount
required to be paid hereunder; (ii) failure of Tenant, after fifteen (15) days
written notice, to observe and fully perform all of Tenant’s obligations
hereunder, other than payment of Rent which is covered above; (iii) the
adjudication of Tenant to be bankrupt; (iv) the filing by Tenant of a voluntary
petition in bankruptcy or other similar proceedings; (v) the making by Tenant of
a general assignment for the benefit of its creditors; (vi) the appointment of a
receiver of Tenant's interests in the Premises; (vii) any involuntary
proceedings instituted against Tenant under any bankruptcy or similar laws,
unless such is dismissed or stayed within sixty (60) days thereafter; (viii) if
the Tenant is an individual or if the Tenant is controlled by a single
individual, the death or incapacity of such individual; or (ix) vacancy of the
Premises for more than sixty (60) consecutive days.  Notwithstanding the notice
and cure period provided above, Landlord shall not, with respect to any Default
hereunder, be required to provide notice and an opportunity to cure more than
two (2) times during the Term, and upon a subsequent occurrence of any Default
hereunder Tenant shall not be entitled to notice or an opportunity to cure, and
Landlord may, at its option, immediately declare a Default and exercise its
rights and remedies.

 
9

--------------------------------------------------------------------------------

 


If a Default occurs, then or at any time thereafter while such Default
continues, Landlord, at its option, may, without waiving any other rights
available herein, at law or in equity, either terminate this Lease or terminate
Tenant's right to possession without terminating this Lease. In either event,
Landlord may, without additional notice and without court proceedings, reenter
and repossess the Premises, and remove all persons and property therefrom using
such force as may be necessary, and Tenant hereby waives any claim arising by
reason thereof or by reason of issuance of any distress warrant and agrees to
hold Landlord harmless from any such claims. If Landlord elects to terminate
this Lease, it may treat the Default as an entire breach of this Lease and
Tenant immediately shall become liable to Landlord for damages for the entire
breach in an amount equal to the total Rent and all other payments due for the
balance of the Term discounted at the rate of six percent (6%) per annum to the
then present value, plus the cost of repossessing, remodeling and re-renting the
Premises and all unpaid Rent through the date of such termination. If Landlord
elects to terminate Tenant's right to possession of the Premises without
terminating this Lease, Landlord may rent the Premises or any part thereof for
the account of Tenant to any person for such rent and for such terms and other
conditions as Landlord deems practical, and Tenant shall be liable to Landlord
for the amount, if any, by which the total Rent and all other payments herein
provided for the unexpired balance of the Term exceed the net amount, if any,
received by Landlord from such re-renting, being the gross amount so received
less the cost of repossession, re-renting, remodeling and other expenses
relating thereto. Such sums shall be immediately due and payable by Tenant upon
demand. In no event shall Tenant be entitled to any rents received by Landlord.
If a Default occurs or in case of any holding over or possession by Tenant of
the Premises after the expiration or termination of this Lease, Tenant shall
reimburse Landlord on demand for all costs incurred by Landlord in connection
therewith including, but not limited to, reasonable attorneys’ fees, court costs
and related costs plus interest thereon at the Default Rate. Actions by Landlord
to collect amounts due from Tenant as provided in this Section may be brought at
any time, and from time to time, on one or more occasions, without the necessity
of Landlord's waiting until the termination of this Lease. The remedies
expressed herein are cumulative and not exclusive, and the election by Landlord
to terminate Tenant's right to possession without terminating this Lease shall
not deprive Landlord of the right, and Landlord shall have the continuing right
to terminate this Lease.


32. Surrender.  On the last day of the Term, or upon the earlier termination
hereof, Tenant shall peaceably and quietly surrender the Premises to Landlord,
in good order, repair and, excepting only reasonable wear and tear resulting
from normal use.  The Premises shall be surrendered free and clear of any and
all liens or encumbrances of any type.


33. Holding Over.  If Tenant does not surrender possession of the Premises at
the end of the Term or upon earlier termination of this Lease, at the election
of Landlord, Tenant shall be a tenant-at-sufferance from day to day and the Rent
due during the period of such holdover shall be one hundred fifty (150) percent
the amount which Tenant was obligated to pay for the immediately preceding
month.


34. Removal of Tenant’s Property.  Tenant shall be responsible for any damage to
the Premises or Project resulting from removal of any personal property,
including Lines (to the extent installed by or on behalf of Tenant), of
Tenant.  If Tenant does not remove its property prior to termination, then, in
addition to its other remedies at law or in equity, Landlord shall have the
right to consider the property abandoned and such property may be removed by
Landlord, at Tenant’s expense, or at Landlord’s option become its property, and
Tenant shall have no further rights relating thereto or for reimbursement
therefore.


35. Landlord’s Lien.  In addition to and cumulative of Landlord's statutory
lien, Tenant hereby grants to Landlord a security interest in and to all
furniture, furnishings, fixtures, equipment, merchandise and other property
placed in the Premises by Tenant to secure the performance of Tenant's
obligations under this Lease. At Landlord's request, Tenant shall execute and
cause to be filed in the appropriate public records all documents required to
perfect such security interest pursuant to the terms of the Uniform Commercial
Code in effect in the state where the Project is located.


36. Interest.  All amounts payable by Tenant to Landlord under this Lease, if
not paid when due, shall bear interest from the date due until paid at a rate
equal to the lesser of fifteen (15%) percent or the then maximum lawful rate
(“Default Rate”).


37. Assignment and Subletting.    Landlord shall have the right to transfer and
assign in whole or in part, by operation of law or otherwise, its rights and
obligations hereunder whenever Landlord, in its sole judgment, deems it
appropriate without any liability to Tenant, and Tenant shall attorn to any
party to which Landlord transfers its rights and obligations hereunder or the
Building.  Any sale, conveyance or transfer of the Building or Project will
operate to release Landlord from liability from and after the effective date of
such sale, conveyance, transfer or assignment upon all of the covenants, terms
and conditions of this Lease, express or implied, except for those liabilities
that arose prior to the effective date of such sale, conveyance, transfer or
assignment.  After said effective date, Tenant will look solely to Landlord’s
successor in interest in and to this Lease.

 
10

--------------------------------------------------------------------------------

 


Tenant shall not assign, transfer, mortgage, pledge or otherwise encumber this
Lease, or any interest herein, and shall not sublet the Premises or any part
thereof, or any right or privilege appurtenant thereto, or permit any other
party to occupy or use the Premises, or any portion thereof, without the prior
express written consent of Landlord, which consent shall not be unreasonably
withheld.  The Landlord's consent shall not be considered unreasonably withheld
if: (i) the proposed subtenant's or assignee's financial responsibility does not
meet the same criteria Landlord uses to select comparable Building tenants; (ii)
the proposed subtenant's or assignee's business is not suitable for the Building
considering the business of the other tenants and the Building's prestige; or
(iii) the proposed use is inconsistent with the use permitted by Section
3.  Tenant shall pay Landlord an administrative and review fee of $750
simultaneous with each request by Tenant to assign or sublease any portion of
the Premises after the third request.


A “Change in Control” of Tenant shall be deemed for purposes of this Lease to
constitute an assignment of this Lease by Tenant which shall require the consent
of Landlord and entitle Landlord to exercise it options as provided
hereunder.  As used in this Section, a “Change in Control” shall be deemed to
have occurred when: (x) any person, after the date hereof, acquires directly or
indirectly the Beneficial Ownership (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) of any voting interests or equity
interests of Tenant and immediately after such acquisition such Person is,
directly or indirectly, the Beneficial Owner of voting or equity interests
representing 50% or more of the total voting interest or equity interest of all
of the then-outstanding equity interests or voting interests of Tenant; (y) the
stockholders, partners, members or other equity holders of Tenant shall approve
a merger, consolidation, recapitalization, or reorganization of Tenant, or
consummation of any such transaction if equity holder approval is not sought or
obtained; or (z) the stockholders, partners, members or other equity holders of
Tenant shall approve a plan of complete liquidation of Tenant or an agreement
for the sale or disposition by Tenant of all or a substantial portion of
Tenant’s assets (i.e., 50% or more of the total assets of Tenant).


Notwithstanding the preceding, Tenant shall be permitted to sublease the
Premises or assign its interest in this Lease subject to the provisions of this
Section.  If Tenant desires to assign this Lease or sublease the Premises,
Tenant shall provide Landlord notice in writing at least thirty (30) days in
advance of the date on which Tenant desires such assignment or sublease to take
effect.  Tenant’s notice shall include (A) the name and address of the proposed
subtenant or assignee; (B) the nature of the proposed subtenant's or assignee's
business it will operate in the Premises; (C) the terms of the proposed sublease
or assignment; and (D) reasonable financial information so that Landlord can
evaluate the proposed subtenant or assignee.


Landlord shall, within ten (10) days after receiving such information, give
notice to the Tenant to (i) permit or deny the proposed sublease or assignment
or (ii) terminate this Lease as to the space so affected as of the date
specified in Tenant’s notice (and as to option (ii) only, Tenant will be
relieved of all further obligations hereunder as to the terminated space).  If
Landlord does not give notice within the ten (10) day period, then Landlord
shall be deemed to have consented to the sublease or assignment upon the terms
provided in Tenant’s notice.


Subleases and assignments by Tenant shall also be subject to: (i) the terms of
this Lease; (ii)Tenant shall remain liable for all Lease obligations; (iii)
consent to one sublease or assignment does not waive the consent requirement for
future assignments or subleases; and (iv) consideration received by Tenant from
an assignment or sublease that exceeds the amount Tenant must pay Landlord
hereunder, excluding reasonable leasing commissions paid by Tenant, payments
attributable to the amortization of the cost of improvements made to the
Premises at Tenant's cost for the assignee or sublessee, and other reasonable,
out-of-pocket costs paid by Tenant directly related to Tenant's obtaining an
assignee or sublessee, shall also be paid to Landlord.  Tenant shall pay such
amount to Landlord at the beginning of each calendar month.  Landlord shall have
the right to audit Tenant's books and records to verify the accuracy of the
payments under this Section.

 
11

--------------------------------------------------------------------------------

 


If the proposed sublessee or assignee is approved by Landlord and Tenant fails
to enter into the sublease or assignment with the approved sublessee or assignee
within ninety (90) days after the date Tenant submitted its proposal to
Landlord, then Landlord’s approval shall be deemed null and void and Tenant must
comply again with the conditions of this Section.


Notwithstanding the giving by Landlord of its consent to any sublease or
assignment with respect to the Premises, no sublessee or assignee may exercise
any renewal options, expansion options, rights of first refusal or similar
rights except in accordance with a separate written agreement entered into
directly between the Landlord and such sublessee or assignee provided Tenant
continues to be liable for the performance of all obligations hereunder, as
increased or otherwise affected by the exercise of such rights. Tenant may not
exercise any renewal options, expansion options, rights of first refusal or
similar rights under this Lease if Tenant has assigned all of its interest in
this Lease.


38. Merger of Estates.  The voluntary or other surrender of this Lease by Tenant
or a mutual cancellation hereof, shall not work a merger, but shall, at the
option of Landlord, terminate all or any existing subleases or subtenancies, or
may, at the option of Landlord, operate as an assignment to Landlord of Tenant's
interest in such subleases or subtenancies.


39. Landlord’s Liability. Notwithstanding anything herein to the contrary,
Tenant’s sole and exclusive remedy for the failure of Landlord to perform any of
its obligations shall be to proceed against the interests of Landlord in and to
the Building. Therefore, Tenant hereby agrees that no personal or corporate
liability of any kind or character whatsoever now attaches or at any time
hereafter under any condition shall attach to Landlord for payment or
performance of any obligations hereunder, including, without limitation, any
Landlord indemnity obligations under Section 25.  The obligations under this
Section shall survive the expiration or earlier termination of this Lease.


40. Subordination.  The rights and interests of Tenant under this Lease and in
and to the Premises shall be subject and subordinate to deeds of trust,
mortgages, and other security instruments and to all renewals, modifications,
consolidations, replacements and extensions thereof (the “Security Documents”)
heretofore or hereafter executed by Landlord covering the Premises, the Building
or any part of the Project, to the same extent as if the Security Documents had
been executed, delivered and recorded prior to the execution of this
Lease.  After the delivery to Tenant of a notice from Landlord that it has
entered into one or more Security Documents, then, during the term of such
Security Documents, Tenant shall upon request deliver to the holder or holders
of all Security Documents a copy of all notices to Landlord and shall grant to
such holder or holders the right to cure all defaults, if any, of Landlord
hereunder within the same time period provided in this Lease for curing such
defaults by Landlord and, except with the prior written consent of the holder or
holders of the Security Documents, shall not surrender or terminate this Lease
except pursuant to a right to terminate expressly set forth in this Lease or
under Applicable Law and shall attorn to any holder of any Security Documents or
its successor in interest by foreclosure or otherwise. The provisions of this
subsection shall be self-operative and shall not require further agreement by
Tenant; however, at the request of Landlord, Tenant shall execute such further
documents as may be reasonably required by the holder of any Security Documents.
At any time and from time to time upon not less than ten (10) days' prior notice
by Landlord, Tenant shall execute, acknowledge and deliver to the Landlord a
written estoppel certificate certifying: (i) the Rentable Area of the Premises,
(ii) the Commencement Date and Expiration Date of this Lease, (iii) the Base
Rent, Base Rent Adjustment and expense stop, (iv) that this Lease is unmodified
and in full force and effect, or if there have been modifications, that the same
is in full force and effect as modified and stating the modifications, (v)
whether or not the Landlord is in default in the keeping, observance or
performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default, (vi) that Tenant has
unconditionally accepted and occupied the Premises, (vii) that all requirements
of the Lease have been complied with and no charges, set-offs or other credits
exists against any rentals, (viii) that Tenant has not assigned, pledged,
sublet, or otherwise transferred any interest in this Lease; and (ix) such other
matters as Landlord may reasonably request, it being intended that any such
statement may be relied upon by any prospective purchaser, tenant, mortgagee or
assignee of any mortgage of the Building or the Project or of the Landlord's
interest therein.


41. Legal Interpretation.  This Lease shall be interpreted and enforced in
accordance with the laws of the state where the Project is located.  The
determination that any provision of this Lease is invalid, void, illegal or
unenforceable shall not affect or invalidate the remainder.  All obligations of
Tenant requiring any performance after the expiration of the Term shall survive
the expiration or earlier termination of this Lease and shall be fully
enforceable in accordance with those provisions pertaining thereto.  If Tenant
consists of two or more parties, then all such parties shall be jointly and
severally liable for all obligations of Tenant hereunder.

 
12

--------------------------------------------------------------------------------

 


42. Use of Names and Signage.  Tenant shall not have the right to use the name
of the Project or Building except in connection with Tenant’s address, and then
such terms cannot be emphasized or displayed with more prominence than the rest
of such address. Landlord shall have the right to change the name of the
Building whenever Landlord in its sole judgment deems appropriate without any
consent of or liability to Tenant.  Any signage of Tenant within its Premises is
subject to the prior written approval of Landlord which shall not be
unreasonably withheld, conditioned or delayed; provided in all cases, Tenant
shall be solely responsible for all costs and expenses relating to any such
signage, including, without limitation, design, installation, any operating
costs, maintenance, cleaning, repair and removal.  Tenant shall be obligated to
pay the cost of repairing any damage associated with the removal of any such
signage


43. Brokerage Fees.  Tenant warrants and represents that it has had no dealings
with any broker in connection with the negotiation or execution of this Lease
other than Tenant’s Authorized Broker.  Tenant’s Authorized Broker represents
Tenant’s interests in connection with this transaction and shall be paid by
Landlord for its services pursuant to a separate, written agreement fully
executed by Tenant’s Authorized Broker and Landlord prior to full execution of
this Lease. Landlord’s Authorized Broker represents Landlord’s interests in
connection with this transaction and shall be paid by Landlord for its services
pursuant to a separate, written agreement fully executed by Landlord’s
Authorized Broker and Landlord prior to full execution of this Lease.  Except as
expressly provided above, Landlord will not be responsible for, and Tenant will
indemnify, defend, and hold Landlord harmless from and against, any brokerage or
leasing commission or finder’s fee claimed by any party in connection with this
Lease.


44. Successors and Assigns. This Lease shall be binding upon and inure to the
benefit of Landlord and its successors and assigns, and Tenant and its permitted
successors and assigns.


45. Force Majeure.  Except for the payment of Rent or any other sum due
hereunder, each party hereto shall be excused for the period of any delay and
shall not be deemed in default with respect to the performance of any of its
obligations when prevented from so doing by a cause beyond such party’s
reasonable control, including labor disputes, government regulations, fire or
casualty, inability to obtain any materials or services, or Acts of God
(collectively, “Force Majeure Events”).


46. Parking.  While Tenant is occupying the Premises and is not in Default,
Tenant shall have the right in common with other tenants to use the number of
Parking Spaces in the Building’s parking facility indicated in Section 1,
subject to any applicable parking fees and rules and regulations promulgated
from time to time. If requested by Landlord, Tenant shall execute a separate
parking license agreement detailing Landlord’s and Tenant’s rights and
obligations with respect to the Parking Spaces. Tenant shall be entitled to use
only the number of spaces so allocated.  Nothing herein contained shall be
construed to grant to Tenant any estate in real property nor the exclusive right
to a particular parking space, but rather as a license only.


47. Rooftop Antenna.  Tenant shall have no right to place any microwave,
satellite or other type of antenna on the roof or exterior of the Building
without the prior written consent of Landlord which may be withheld or
conditioned in Landlord’s sole and absolute discretion.  Landlord expressly
reserves the right to charge a fee relating to each such device.  Tenant
acknowledges that Landlord currently is under contract with Spectrasite Building
Group, Inc. for management and leasing of the roof of the Building.


48. Attorneys Fees.  If Landlord and Tenant litigate any provision of this Lease
or the subject matter hereof, the unsuccessful party will pay to the successful
party, and the successful party will be awarded all costs and expenses,
including reasonable attorneys’ fees and expenses and court costs, incurred by
the successful party including any appeal.


49.  Exterior Signage.  Tenant shall be granted the right to place its name on
the existing multi-tenant monument sign located on the south side of the
building.  Signage will be at Tenant’s sole cost and expense to install and
maintain.  The location, size, design, graphics and color of Tenant’s monument
identification shall be consistent with the current signage.   Throughout the
Term of the Lease, Tenant shall lease from Landlord said signage at a rate of
Two Hundred Dollars ($200.00) per month, or Two Thousand Four Hundred and 00/100
($2,400.00) Dollars per year.

 
13

--------------------------------------------------------------------------------

 


50. Right of First Offer.  So long as Tenant is not in default, Tenant shall
have a right of first offer to lease contiguous space on the Fourth floor of the
Building.  The rental rate and improvement allowance, if any, for this expansion
shall be the then market rate for the Building.  At such time as the space shall
become available, Landlord shall provide Tenant written notice specifying the
space available and the terms upon which such space will be leased.  Tenant
shall have ten (10) days to respond to Landlord, in writing, stating its intent
to exercise or waive this option.  In the event that Tenant's written response
is not received by Landlord within this time frame, Tenant will be deemed to
have waived this right.  If Tenant exercises such option, Landlord and Tenant
shall execute an amendment to this Lease setting forth the space to be added
hereto and the terms of such expansion.  Notwithstanding the preceding, space
shall not be deemed to become available if the space is: (i)  assigned or
subleased by the then current tenant of the space; (ii) subject to a specific
expansion or other right of another tenant existing as of the Commencement Date
unless and until such tenant(s) have failed to timely exercise their option(s);
or (iii) not leased to a tenant as of the date of this Lease (until that space
is leased, an then subsequently “becomes available”).


51. Option to Renew.  So long as Tenant is not in default, Tenant shall have the
right to renew this Lease for one (1) Five (5) year period upon written notice
of Tenant’s intent to renew delivered to Landlord not less than twelve (12)
months prior to the end of the Term.  The terms and conditions for this renewal
period shall remain pursuant to the original terms; however, the Rent shall be
the then market rate at the time of renewal and Landlord shall have no
obligation to improve the Premises.


52. Entire Lease.  No oral statements or prior written material not specifically
incorporated herein shall be of any force or effect.  Tenant agrees that in
entering into this Lease and accepting the Premises, it relies solely upon the
representations and agreements contained in this Lease, the exhibits attached
hereto and the written agreements executed contemporaneously herewith.  This
Lease, including the Exhibits which are attached hereto and a part hereof,
constitutes the entire Lease of the parties and shall in no way be conditioned,
modified or supplemented except by a written Lease amendment executed by both
parties.

 
14

--------------------------------------------------------------------------------

 


WITNESS WHEREOF, this Lease is executed and, except as otherwise expressly
provided herein, all provisions shall be effective as of the Effective Date.


Landlord:
 
Tenant:
     
Parkway Properties LP
 
Hyperdynamics Corporation
By: Parkway Properties General Partners, Inc.,
     
its general partner
               
By:
   /s/ Michael L. Fransen
 
By:
       /s/Ray Leonard
         
Name: 
   Michael L. Fransen
 
Name: 
Ray Leonard
         
Its:
Vice President & Asset Manager
 
   
Its: 
    Chief Executive Officer (title)



Attached Exhibits


Exhibit A
 
Floor Plan
Exhibit B
 
Cleaning and Janitorial Services
Exhibit C
 
Rules and Regulations of the Building
Exhibit D
 
Workletter Agreement
Exhibit D “A”
 
Construction Rules and Regulations
Exhibit G
 
Certificate Confirming Lease Date and Base Rent

 
 
15

--------------------------------------------------------------------------------

 


EXHIBIT B
CLEANING AND JANITORIAL SERVICES


 NIGHTLY
 
1.
 
Empty all waste receptacles, clean as necessary.
CLEANING
 
2.
 
Vacuum all carpeted traffic areas and other areas as needed.
   
3.
 
Dust furniture, files, fixtures, etc.
   
4.
 
Damp wipe and polish all glass furniture tops.
   
5.
 
Remove finger marks and smudges from vertical surfaces.
   
6.
 
Clean all water coolers.
   
7.
 
Sweep all private stairways nightly, vacuum if carpeted.
   
8.
 
Damp mop spillage in office and public areas as required.
         
WEEKLY
 
1.
 
Twice weekly, detail vacuum all rugs and carpeted areas.
CLEANING
 
2.
 
Once weekly, dust all cleared surfaces of furniture, files, fixtures, etc.
         
WASH ROOMS
 
1.
 
Damp mop, rinse and dry floors nightly.
(NIGHTLY)
 
2.
 
Scrub floors as necessary.
   
3.
 
Clean all mirrors, bright work and enameled surfaces nightly.
   
4.
 
Wash and disinfect all fixtures.
   
5.
 
Damp wipe and disinfect all partitions, tile walls, etc.
   
6.
 
Empty and sanitize all receptacles.
   
7.
 
Fill toilet tissue, soap, towel, and sanitary napkin dispensers.
   
8.
 
Clean flushometers and other metal work.
   
9.
 
Wash and polish all wall partitions, tile walls and enamel surfaces from
trim to floor monthly.
   
10.
 
Vacuum all louvers, ventilating grilles and dust light fixtures monthly.
         
FLOORS
 
1.
 
Ceramic tile, marble and terrazzo floors to be swept nightly and washed or
                 
scrubbed as necessary.
   
2.
 
Vinyl floors and bases to be swept nightly.
   
3.
 
Tile floors to be waxed and buffed monthly.
   
4.
 
All carpeted areas and rugs to be detailed vacuumed twice weekly and all
carpeted traffic areas and other areas as needed to be vacuumed nightly.
   
5.
 
Carpet shampooing will be performed at Tenant's request and billed to
       
Tenant.
         
GLASS
 
1.
 
Clean inside of all perimeter windows twice a year.
   
2.
 
Clean outside of all perimeter windows once a year.
   
3.
 
Clean glass entrance doors and adjacent glass panels nightly.
   
4.
 
Clean partition glass and interior glass doors quarterly.
         
HIGH DUSTING
 
1.
 
Dust and wipe clean all closet shelving when empty.
(QUARTERLY)
 
2.
 
Dust all picture frames, charts, graphs, etc.
   
3.
 
Dust clean all vertical surfaces.
   
4.
 
Damp dust all ceiling air conditioning diffusers.
   
5.
 
Dust the exterior surfaces of lighting fixtures.
         
DAY SERVICE
 
1.
 
Check men's washrooms for toilet tissue replacement.
   
2.
 
Check ladies' washrooms for toilet tissue and sanitary napkin
       
replacements.
   
3.
 
Supply toilet tissue, soap and towels in men's and ladies' washrooms.



Neither Landlord nor the janitorial company will be responsible for removing
items from surfaces in order to dust them.  It is understood that while dusting
is completed nightly in the common areas, it is only completed in the Premises
once a week and on no particular day.  In addition, neither Landlord nor the
janitorial company will be responsible for moving, dusting or cleaning any
computer, copier, printer or other office equipment.  Notwithstanding anything
herein to the contrary, it is understood that no services of the character
provided for in this Exhibit shall be performed on Saturdays, Sundays or
Holidays.

 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
RULES AND REGULATIONS OF BUILDING


1.  No smoking shall be permitted within any portion of the Building or within
ten (10) feet of the Building’s exterior doors, including tenant spaces and
common areas.


2.  Landlord may provide and maintain a directory for all tenants of the
Building. No signs, advertisements or notices visible to the general public
shall be permitted within the Project without the prior written consent of
Landlord.  Landlord shall have the right to remove any such sign, placard,
picture, advertisement, name or notice placed in violation of this rule without
notice to and at the expense of the applicable tenant.


3.  Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by tenants or used by any tenant for any purpose other
than ingress and egress to and from the leased premises and for going from one
to another part of the Building.    At no time shall any tenant permit its
employees or invitees to loiter in common areas or elsewhere in or about the
Building or Project.


4.  Corridor doors, when not in use, shall be kept closed.


5.  Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags, food or other unsuitable
material shall be thrown or placed therein.


6.  Landlord shall provide all locks for doors into each tenant's leased area,
and no tenant shall place any additional lock or locks on any door in its leased
area without Landlord's prior written consent. Two keys for each lock on the
doors in each tenant's leased area shall be furnished by Landlord. Additional
keys shall be made available to tenants at tenant's cost. No tenant shall have
any duplicate keys made except by Landlord.  All keys shall be returned to
Landlord at the expiration or earlier termination of the applicable lease.


7. A tenant may use microwave ovens and coffee brewers in kitchen or break
areas.  Except as expressly authorized by Landlord in writing, no other
appliances or other devices are permitted for cooking or heating of food or
beverages in the Building.  No portable heaters, space heaters or any other type
of supplemental heating device or equipment shall be permitted in the
Building.  All tenants shall notify its employees that such heaters are not
permitted.


8.  All tenants will refer all contractors, subcontractors, contractors'
representatives and installation technicians who are to perform any work within
the Building to Landlord before the performance of any work.  This provision
shall apply to all work performed in the Building including, but not limited to
installation of telephone and communication equipment, medical type equipment,
electrical devices and attachments, and any and all installations of every
nature affecting floors, walls, woodwork, trim, windows, ceilings, equipment and
any other physical portion of the Building.


9.  Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by a tenant of any heavy equipment, bulky material or
merchandise which require the use of elevators, stairways, lobby areas or
loading dock areas, shall be restricted to hours designated by Landlord.  A
tenant must seek Landlord’s prior approval by providing in writing a detailed
listing of any such activity.  If approved by Landlord, such activity shall be
performed in the manner stated by Landlord.


10.  All deliveries to or from the Building shall be made only at such times, in
the manner and through the areas, entrances and exits designated by Landlord.


11.  No portion of any tenant's leased area shall at any time be used for
sleeping or lodging quarters. No birds, animals or pets of any type, with the
exception of guide dogs accompanying visually handicapped persons, shall be
brought into or kept in, on or about tenant's leased area.


12.  No tenants shall make or permit any loud or improper noises in the Building
or otherwise interfere in any way with other tenants or persons having business
with them.

 
 

--------------------------------------------------------------------------------

 


13.  Each tenant shall endeavor to keep its leased area neat and clean. Nothing
shall be swept or thrown into the corridors, halls, elevator shafts, stairways
or other common areas, nor shall tenants place any trash receptacles in these
areas.


14.  No tenant shall employ any person for the purpose of cleaning other than
the authorized cleaning and maintenance personnel for the Building unless
otherwise approved in writing by Landlord.  The work of cleaning personnel shall
not be hindered by a tenant after 5:30 PM and such cleaning work may be done at
any time when the offices are vacant.  Exterior windows and common areas may be
cleaned at any time.


15.  To insure orderly operation of the Building, Landlord reserves the right to
approve all concessionaires, vending machine operators or other distributors of
cold drinks, coffee, food or other concessions, water, towels or newspapers.


16.  Landlord shall not be responsible to the tenants, their agents, patients,
employees or invitees for any loss of money, jewelry or other personal property
from the leased premises or public areas or for any damages to any property
therein from any cause whatsoever whether such loss or damage occurs when an
area is locked against entry or not.


17.  All tenants shall exercise reasonable precautions in protection of their
personal property from loss or damage by keeping doors to unattended areas
locked.   Tenants shall also report any thefts or losses to the Building Manager
and security personnel as soon as reasonably possible after discovery and shall
also notify the Building Manager and security personnel of the presence of any
persons whose conduct is suspicious or causes a disturbance.  The tenant shall
be responsible for notifying appropriate law enforcement agencies of any theft
of or loss to a tenant’s or its employees’, contractors’, agents’ or invitees’
property.


18.  All tenants, their employees, guests and invitees may be called upon to
show suitable identification and sign a building register when entering or
leaving the Building at any and all times designated by Landlord form time to
time, and all tenants shall cooperate fully with Building personnel in complying
with such requirements.


19.  No tenant shall solicit from or circulate advertising material among other
tenants of the Building except through the regular use of the U.S. Postal
Service. A tenant shall notify the Building Manager or the Building personnel
promptly if it comes to its attention that any unauthorized persons are
soliciting from or causing annoyance to tenants, their employees, guests or
invitees.


20.  Landlord reserves the right to deny entrance to the Building or remove any
person or persons from the Building in any case where the conduct of such person
or persons involves a hazard or nuisance to any tenant of the Building or to the
public or in the event or other emergency, riot, civil commotion or similar
disturbance involving risk to the Building, tenants or the general public.


21.  Unless expressly authorized by Landlord in writing, no tenant shall
tamper with or attempt to adjust temperature control thermostats in the
Building.  Upon request, Landlord shall adjust thermostats as required to
maintain the Building standard temperature.


      22.  All requests for overtime air conditioning or heating must be
submitted in writing to the Building management office by noon on the day
desired for weekday requests, by noon Friday for weekend requests, and by noon
on the preceding business day for Holiday requests.


23.  Tenants shall only utilize the termite and pest extermination service
designated or approved by Landlord.


24.  No tenant shall install, operate or maintain in its leased premises or in
any other area of the Building, any electrical equipment which does not bear the
U/L (Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord, taking into consideration the
overall electrical system and the present and future requirements therefor in
the Building.

 
 

--------------------------------------------------------------------------------

 


25.  Parking in the parking garage shall be in compliance with all parking rules
and regulations including any sticker or other identification system established
by Landlord.  Failure to observe the rules and regulations shall terminate an
individual’s right to use the parking garage and subject the vehicle in
violation to removal and/or impoundment.  Parking stickers or other forms of
identification supplied by Landlord shall remain the property of Landlord and
not the property of a tenant and are not transferable.  The owner of the vehicle
or its driver assumes all risk and responsibility for damage, loss or theft to
vehicles, personal property or persons.


26.  Each tenant shall observe Landlord’s reasonable rules with respect to
maintaining standard window coverings at all windows in its leased premises so
that the Building presents a uniform exterior appearance.  Each tenant shall
ensure that to the extent reasonably practical, window coverings are closed on
all windows in its leased premises while they are exposed to the direct rays of
the sun.


27.  Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes and except as may be needed or used by a physically
handicapped person.


      28.  Landlord reserves the right to rescind any of these rules and
regulations and to make such other and further rules and regulations as in its
judgment shall from time to time be needful for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein and the protection and comfort of the tenants and their agents,
employees and invitees, which rules and regulations, when made and written
notice thereof is given to a tenant, shall be binding upon it in like manner as
if originally herein prescribed.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D TO AGREEMENT


WORK LETTER AGREEMENT


(CONSTRUCTION BY LANDLORD)


This Work Letter Agreement is entered into on this ____ day of December, 2009 by
and between Parkway Properties LP (“Landlord”) and Hyperdynamics Corporation
(Tenant”).  All capitalized terms appearing in this Work Letter Agreement
(“Letter”) shall have the same meaning as those appearing in the attached
Lease  between Landlord and Tenant (“Agreement”), except as expressly modified
herein.  This Letter, when fully executed by both parties, shall modify, amend,
and supplement the Agreement as follows:


1.
  Initial Improvements



 
a.
The design and construction work with respect to the refurbishment of the
Premises pursuant to the Agreement shall be referred to as the “Initial
Improvements” and shall be at the expense of Tenant.



 
b.
Initial Improvements shall consist of “hard” construction costs (e.g.,
materials) and related “soft” costs (e.g., architectural fees,
construction-management fees).  In connection with the services to be provided
by Landlord hereunder, Tenant shall pay to Parkway Realty Services, LLC (an
affiliate of Landlord ) within ten (10) days of invoice a
construction-management fee equal to zero percent (0%) of the total cost of the
Initial Improvements.



2.
  Tenant Plans



a.
Tenant shall cause to be prepared and delivered to Landlord no later than
December 23, 2009, for Landlord’s approval, the following proposed drawings for
the Initial Improvements (“Tenant Plans”):



 
1.
architectural drawings (consisting of floor construction plan, ceiling lighting
and layout, power and telephone plan);



 
2.
mechanical drawings (consisting of HVAC, electrical, telephone, and plumbing);
and



 
3.
finish schedule (consisting of wall finishes, floor finishes, and miscellaneous
details).



 
b.
Within ten (10) business days after Landlord  receives the Tenant Plans,
Landlord  shall approve the Tenant Plans or provide comments regarding any
objections to the Tenant Plans.  Tenant shall then diligently revise the Tenant
Plans to address all of Landlord ’s comments.  After such revisions are
finalized to Landlord ’s satisfaction, Landlord  shall provide Tenant with a
cost estimate and construction bid for the Initial Improvements, which Tenant
shall approve or direct Landlord  to make certain changes, deletions, or
additions and to rebid the same.  Landlord  shall cause the rebidding of the
revised Tenant Plans in accordance with Tenant’s directives and shall submit the
revised bid information to Tenant for Tenant’s review and approval, which shall
not be unreasonably withheld, conditioned, or delayed.  Within five (5) business
days of receipt thereof, Tenant shall review such bid information and provide
Landlord  with Tenant’s approval thereof, including any final corrections and
amendments (if any).  Thereafter, these Landlord-approved and Tenant-approved
Tenant Plans shall be known as the “Final Plans.”


 
 

--------------------------------------------------------------------------------

 
 
 
c.
The Tenant Plans and Final Plans shall comply with all applicable statutes,
ordinances, regulations, laws, and codes.  Neither review nor approval by
Landlord  of the Tenant Plans or Final Plans shall constitute a representation
or warranty by Landlord  that such plans either (1) are complete or suitable for
their intended purpose or (2) comply with applicable statutes, ordinances,
regulations, laws, and codes, it being expressly agreed by Tenant that
Landlord  assumes no responsibility or liability whatsoever to Tenant or to any
other person or entity for such completeness, suitability, or
compliance.  Tenant shall not without Landlord ’s prior written approval make
any changes to the Final Plans, except that immaterial changes may be made
without Landlord ’s prior approval, provided that Tenant provides Landlord with
prior written notice of any such change.



3.
Construction of Initial Improvements



a.
The Initial Improvements shall be constructed in accordance with the Final
Plans.



 
b.
If Tenant desires to change the Final Plans, Tenant shall, at its expense,
provide to Landlord plans and specifications for such change(s).  All such plans
and specifications shall be subject to Landlord’s written approval, which will
not be unreasonably withheld.



 
c.
If Tenant requests Landlord to perform additional work to the Premises outside
the scope of the Final Plans, then such work shall be performed by Landlord at
Tenant’s expense.  Prior to commencing any such work requested by Tenant,
Landlord will submit to Tenant written estimates of the cost of any such
work.  If Tenant fails to approve any such estimate within ten (10) days, then
the same shall be deemed disapproved in all respects by Tenant, and Landlord
shall not be authorized to proceed thereon.



 
d.
If Tenant fails to supply to Landlord any of the above-specified information
within twenty (20) days after the dates so specified, then Landlord may, at its
option, declare a default under the Agreement , as amended, and exercise any of
Landlord’s remedies for default thereunder, including terminating the Agreement
.  If Landlord so terminates the Agreement , Tenant shall pay Landlord for all
expenses incurred by Landlord in refurbishing the Premises for Tenant.



 
e.
Upon Substantial Completion (defined below), Landlord will assign to Tenant, on
a nonexclusive basis, all warranties available from the contractors,
subcontractors, suppliers, manufacturers, and materialmen for construction of
the Initial Improvements.  “Substantial Completion” shall mean the date the
applicable certificate of occupancy is issued with respect to the Initial
Improvements.  Tenant’s sole and exclusive remedy shall be for the repair and
replacement of defects of material and workmanship under the aforementioned
warranties, and Landlord shall not be responsible for any defect of any nature
in the Initial Improvements.  Landlord makes no warranties, expressed or
implied, including but not limited to implied warranties of merchantability and
fitness for a particular purpose, in connection with the Initial
Improvements.  Tenant’s sole remedy for breach of any applicable warranty shall
be the remedy set forth in this paragraph.  Tenant agrees that no other remedy,
including without limitation incidental or consequential damages for lost
profits, injury to person or property, or any other incidental or consequential
loss, shall be available to Tenant.


 
 

--------------------------------------------------------------------------------

 
 
 
f.
Prior to and during construction of the Initial Improvements, Tenant’s
architects, vendors, and other duly authorized agents shall have the right to
enter the Premises for purposes of inspection, making measurements, and
installing system furniture, phone equipment, and telecommunications cabling,
provided each such agent presents Landlord with a Landlord-approved certificate
of insurance naming Landlord as an Additional Insured.



 
g.
Upon Substantial Completion, Tenant shall provide Landlord with a punch list of
items requiring completion and/or correction with regard to the Initial
Improvements to the Premises (“Punch List”).  Landlord shall complete the Punch
List as soon as reasonably practical.



4.
  Selection of Contractor



Landlord, acting in its sole and absolute discretion, shall have the right to
select the contractor for the Initial Improvements.  The Construction Rules and
Regulations for the Building are attached hereto and incorporated herein as
Exhibit D “A” and must be followed by all parties.


5.
  Improvement Allowance



N/A


6.
  Agreement



Upon full execution of this Letter and approval of the Final Plans by Landlord
and Tenant as described above, Landlord shall proceed to construct the Initial
Improvements in accordance with the Final Plans.


Except as expressly modified by this Letter, the Agreement and all the
covenants, agreements, terms, provisions, and conditions thereof shall remain in
full force and effect and are hereby ratified and affirmed by Landlord and
Tenant.


The above terms and conditions are confirmed and agreed as of the date first
written above by:


Landlord:

 
a.
                         Parkway Properties LP
       
By:
  Parkway Properties General Partners, Inc.,
   
  its General Partner
         
  By:
  
     
  Michael L. Fransen
   
Vice President and Asset Manager


 
 

--------------------------------------------------------------------------------

 
 
Tenant:
             
     Hyperdynamics Corporation
           
By:
  
(signature)
         
Name:
  
(print)
         
Its:
 
(title)

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D “A”


Construction Rules and Regulations
 
II.
INTRODUCTION

 
The intent of these regulations is to establish criteria for all construction or
maintenance activities within the Woodbranch Building.  Parkway Realty, as
managing and leasing representative for the building owner asks for your
cooperation in maintaining these rules and regulations


III.
BUILDING ACCESS

 
Building business hours for tenant use are 7:00 a.m. – 6:00 p.m. Monday through
Friday and 8:00 a.m. – 12:00 p.m. on Saturday.


The Landlord will maintain control of all persons performing a service while on
the premises.  This includes the right to stop work and remove from the
property, any individuals who violate the rules and regulations of the building.


Companies who perform work in the building must be approved to access the
building by filling out a Security Clearance Form and submitting it to Building
Management for approval 24 hours in advance.  This approval shall be for a
specified period of time and area.


Under no circumstances can materials be loaded or unloaded through a pedestrian
entrance.  Because the building has only one elevator available for freight it
is imperative that all deliveries, unloading, etc. be scheduled in advance via
Security Clearance Forms.


IV.
GENERAL INFORMATION

 
The property management office will stop or shut down any activity at any time
that is not in compliance with these rules and regulations. Any claims for
compensation due to the delay will not be acknowledged.


Neither the Landlord nor its employees shall be held responsible for any loss,
damage, or theft of contractor equipment, materials, tool, or any other item
belonging to the contractor.


The contractor must submit a list of emergency phone numbers or an answering
service number that will provide a thirty (30) minute (maximum) reply time to
the Landlord’s call.


No alcohol, drugs, or persons under the influence of controlled substances of
controlled substance are permitted on the premises at any time.


No smoking or chewing of tobacco products in the building or within 100 feet of
the entrances.  This includes all stairwells, elevators, multi-tenant corridors,
restrooms, elevator lobbies and main lobby.  Also included are all public areas,
tenant space, empty spaces and mechanical rooms.

 
 

--------------------------------------------------------------------------------

 

 
Contractor will take the necessary precautions to protect the existing property
when his work comes in contact with it.  Anything damaged by a contractor will
be repaired to Landlord’s satisfaction at the contractor’s expense.


Contractors reserving an elevator for construction purposes have exclusive use
and the elevator must be manned at all times by the contractor’s representative.


Materials containing asbestos are absolutely forbidden in the
building.  Contractor warrants all materials are free from asbestos and will
comply with “Exhibit A – Contractor Environmental Clause”.


Contractors who reserve the elevator will sign in with the management office or
security officer.  Any problems relating to the use of the elevator should be
reported to building security.  When the reservation time has expired or is not
required any longer building security must be notified immediately.


Workers will not frequent any floor other than the floor (s) related to their
work without prior approval and scheduling through building management.


Contractors can not lounge or eat in the building’s lobbies, mechanical rooms,
hallways, or stairwells.  This must be done in designated area, or the assigned
work area.  Tenant spaces are off limits and shall not be disturbed for any
reasons.


Any elevator left unattended for longer than 60 minutes will be considered
abandoned and permission for its use will be immediately revoked.


Loud noise from radios tools or workers using inappropriate language is
prohibited.


Workers shall be removed from the premises for objectionable conduct.


Theft of any kind will be handled by building security.


The restroom facilities are not to be used for any purpose other than that for
which they were intended, i.e.: tool cleaning, etc. is strictly
forbidden.  Construction personnel will be assigned specific restrooms.


When work is completed the contractor will immediately supply to the Landlord:


 
·
Certificates of Occupancy or Compliance

 
·
Operations & Maintenance manuals, installation instructions that came with the
purchase, and warranty cards (these must have the serial and model numbers, etc.
filled in).

 
·
As-built drawings



No work will take place in any public area and no construction related materials
or equipment are allowed in public areas during building business hours.
 
V.
TIME SCHEDULE SUMMARY

 
1.
Building hours for Tenant use are from 7:00 a.m. to 6:00 p.m. Monday through
Friday and 7:00 a.m. to 1:00 p.m. on Saturday.



2.
The management office schedules construction elevator usage on a first-come
first-served basis.


 
 

--------------------------------------------------------------------------------

 
 
3.
If the MEP sprinkler, fire safety or security systems are tied into or shut
down, a twenty-four hour notice must be submitted to the building office for
approval.



4.
If demolition, painting, sweeping, welding, cutting, etc. could possibly
activate a smoke detector, a twenty-four hour notice must be submitted to the
building office for approval. This work must be accomplished between the hours
of 9:00 p.m. and 5:00 a.m.



5.
The management office will accept elevator reservations beginning two weeks
prior to their use.  All reservations must be requested in writing to the
management office.  The building management reserves the right to revoke
elevator usage at any time.



VI.
SAFETY

 
Contractor shall coordinate all fire alarm system and fire sprinkler system
related work with the management office and Security.  No fire alarm or
sprinkler system related work will be performed until proper steps have been
taken to assure that false alarms will not occur, that adequate building
protection will be maintained, and that the proper agencies have been notified
of Fire Safety System downtime.  Contractor will also coordinate with Building
Management and Security for the proper restoration of the fire alarm and
sprinkler systems to normal operation immediately upon completion of the
work.  Under no circumstances shall the Contractor leave the premises until
these systems have been restored to normal operating status.


Contractors shall take adequate steps to prevent false fire alarms or other
unnecessary alarms that occur as a direct or indirect result of their work on
the premises.  This shall include protection of smoke detection devices from
smoke, dust, and debris during construction, use of sweeping compound when
sweeping floors to avoid dust, and proper precautionary measures taken when
working around other alarm initiating devices, such as pull stations, water flow
detectors, and fire safety related power sources.  All work that, for any
reason, may activate the Fire Alarm System must first be reported to the
management office so that appropriate measures may be taken to prevent a false
alarm.  Such work includes welding, sawing, sweeping, painting, sanding,
soldering, brazing, etc.


Contractors shall observe the following fire safety precautions at all times:


·
At least one approved fire extinguisher must be within reach of all
welding/brazing work and other open flames.

·
Acetylene, oxygen, or other types of pressurized gas bottles must be in an
upright position and strapped to an immovable object.

·
Only electric welding machines will be used inside the building.

·
Fire blankets shall be used where appropriate.

·
All electric cords and tools must be inspected on a regular basis and must be in
proper working condition.

·
Hazardous Materials may not be brought or stored on the premises without proper
documentation procedures being followed.



Hazardous materials are defined as:


§
Flammable liquids

§
Flammable solids


 
 

--------------------------------------------------------------------------------

 
 
§
Pressurized gases

§
Liquefied gases

§
Cryogenics

§
Combustible metals

§
Oxidizing agents

§
Explosives

§
Radioactive materials



VII.
CONSTRUCTION PRACTICES

 
As professionals, all trades must work together as a team to keep the job on
schedule with quality installations.


All projects will be swept/vacuumed, trash properly disposed of, and the
material organized on a daily basis.  We’re not requiring a final clean but the
job will be in a manner acceptable to Management.  A floor sweeping compound
must be used.  The final clean up by the General Contractor will include
corridor & lease space light fixtures, walls, floors, windows, sills, mini
blinds, cabinets, counters, HVAC diffusers or grills (painted if rusty) or
blank-off plates, mechanical rooms, restrooms, etc; anything associated with the
project.  If the Landlord is forced to clean the job site a justified value will
be deducted from your contract.


All trash is to be removed from the premises daily. Contractor will provide his
own method for trash containment. Walk off mats must be placed inside every
entrance/exit, within each construction project for all individuals to wipe
their feet on. Mats must be kept clean and vacuumed. There shall be no signs of
construction dust in public areas at any time.


Vacant lease spaces, loading docks, mechanical rooms, lobbies, stairwells, maid
closets, elevator lobbies and parking areas are not to be used as work areas or
storage areas for tools, equipment or materials.


Permits, plans, and certificates of occupancy are to be paid for by the
contractor unless noted otherwise.


Contractor must ensure all building MEP and safety systems are in service at all
times unless disruptions are scheduled with Building Management.


All phone and data cables must be securely tagged with the tenant’s name and
suite number at the origin and every place it crosses a corridor wall or any
neighboring tenant wall.


Stairwell and mechanical room doors must not be manipulated to remain in an
unlocked state or propped open.


Lobbies are not to be used as staging zones.


Contractors are responsible for notifying Landlord, in writing of existing
facility damages, before manning or stocking the job. Otherwise, the contractor
is liable for any repairs. This includes lobbies, public corridors, restrooms,
doors, stairwells and elevators.

 
 

--------------------------------------------------------------------------------

 
 
No Company signs, logos, or plans are allowed in public view.


Ladders shall have rubber, carpet or similar material on the feet to prevent
sound transmission when they are moved.


All gang boxes, dollies, carts, or other material moving devices shall have
rubber tires.


Material stacking shall not exceed seventy (70) pounds/square.


All identified unused and salvageable material or equipment must be relocated to
a floor area designated by Landlord if the Landlord chooses to keep
it.  Otherwise it must be removed from the building.


All work involving core drilling, spraying or other function that may cause
disruptive noise, fumes, odor, or result in necessary access to any occupied
Tenant space or in any public area, must be approved by Building
Management.  All work of this nature must be performed after building hours
unless otherwise approved prior to work.


Noisy work shall be defined as any noises distracting to neighboring tenants
including but not limited to the following:


 
-
Concrete coring, drilling or chipping

 
-
Installation of power actuated fasteners

 
-
Tack strip nailing

 
-
Chop sawing

 
-
Banging on pipes or other equipment

 
-
Demolition



All penetration of piping, duct work, conduits, etc. through walls, partitions,
and floors shall be fire sealed to the Landlord’s satisfaction to maintain the
integrity of the structure’s fire safety rating.


Any openings in walls and partitions made by the Contractor for access to
construction work shall be patched and/or repaired to the Landlord’s
satisfaction to maintain the integrity of the structure’s fire safety rating.
 
Any openings in walls and partitions made by the Contractor for access to
construction work shall be patched and/or repaired to the Landlord’s
satisfaction.


Before each job begins the General Contractor must submit a list of
subcontractors to be used and hold a pre-job meeting at the site.


Only contractor on the approved bidder’s list shall be utilized to do work in
this building.  If any subcontractor intends to utilize the services of another
contractor to create a sub-to-sub relationship, Building Management must be
notified in writing by the general contractor prior to issuance of the building
agreement.


Contractor parking is located to the east of the building or with prior
arrangement, on the roof of the garage.   Do not park in the visitor, reserved,
or handicapped parking.
 

--------------------------------------------------------------------------------


 
VIII.
SUMMARY

 
These rules and regulations are to be common knowledge to all workers.  Please
respect our tenants and guests by adhering to the guidelines listed above.  If
you have any questions, comments or suggestions please call the management
office at 281-242-3700.  Your signature below represents your acceptance of
these building rules and agreement to comply.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
CERTIFICATE CONFIRMING LEASE DATES & BASE RENT
 
This Certificate Confirming Lease Dates and Base Rent is attached to and made a
part of the Lease dated December ___, 2009, by and between Parkway Properties
LP, as Landlord, and Hyperdynamics Corporation, as Tenant.


The undersigned hereby agree and confirm that the Commencement Date, Termination
Date and Base Rent schedule are revised as stated below:


The Commencement Date as defined in Section 1(g) of the Lease is
_________________________________
The Termination Date as defined in Section 1(h) of the Lease is
______________________________________.


The Base Rent schedule as defined in Section 1(i) of the Lease is as follows:


Month 1 – 12:  $17.00 per Rentable Square foot payable in monthly installments
of $16,496.67
Month 13 – 24:  $17.50 per Rentable Square foot payable in monthly installments
of $16,986.67
Month 25 – 36:  $18.00 per Rentable Square foot payable in monthly installments
of $17,472.00
Month 37 – 48:  $18.50 per Rentable Square foot payable in monthly installments
of $17,957.33
Month 49 – 60: $19.00 per Rentable Square foot payable in monthly installments
of $18,442.67
 
Landlord:
 
Tenant:
     
Parkway Properties LP
 
Hyperdynamics Corporation
     
By:
Parkway Properties General Partners, Inc.,
     
its general partner
         
By:
   
(signature)
 
By:
   
(signature)
Michael L. Fransen
   
Vice President and Asset Manager
 
Name:
   
           
Its:
   
(title)

 
 
 

--------------------------------------------------------------------------------

 